Citation Nr: 1711950	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for palpitations, or a racing heart, to include as secondary to service-connected Meniere's disease.

2.  Entitlement to service connection for benign trigeminal schwannoma, to include as secondary to the service-connected disabilities of hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973 and from August 1974 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2016, the Veteran appeared at a hearing via videoconference before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the claims file.  This case was last before the Board in May 2016, when the issues of service connection for palpitations, or racing heart and a benign trigeminal schwannoma were remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his June 2015 Decision Review Officer (DRO) hearing, the Veteran stated he suffered head trauma while he was in service on two separate occasions, and he believed that these head injuries attributed to his trigeminal schwannoma.  Additionally, in an October 2015 statement, the Veteran indicated he was examined at an outpatient clinic in Vicenza, Italy in February 1978 for severe head trauma.  However, these records have not been associated with the Veteran's claims file and there is no evidence that any attempts to obtain them have been made.  Thus, VA has not fulfilled its duty to assist in this case, and a remand is necessary.

Further, in the previous remand in May 2016, the Board ordered VA examinations of the Veteran's heart disorder and benign trigeminal schwannoma to determine whether either were related to the Veteran's service.  

In regards to the Veteran's trigeminal schwannoma, the Board asked for the examiner to provide an opinion on whether it is at least as likely as not that the Veteran's benign trigeminal schwannoma was caused by or is etiologically related to any incident of active duty, to include noise exposure.  Specifically, the Board directed the VA examiner to address the private opinion dated September 2013 in the record that stated some studies showed a relationship between vestibular schwannoma and exposure to loud noises on a consistent basis.  Additionally, the Board directed the examiner to address the Veteran's statements in the record, and if the examiner rejected the Veteran's reports, to provide a reason for doing so.

The Veteran underwent a VA examination of his trigeminal schwannoma in July 2016.  The examiner opined that the Veteran's right trigeminal nerve schwannoma was less likely than not incurred in, caused by, or related to an incident in service, to include noise exposure.  In support, the examiner stated the September 2013 private opinion did not apply, as the Veteran was diagnosed with a right trigeminal nerve schwannoma, and not a vestibular or acoustic schwannoma.  However, the examiner also stated that noise exposure was a suggested risk factor for a schwannoma, but did not provide any further explanation as to why this risk factor did not apply to the Veteran's specific case.  Further, while the examiner stated he considered the Veteran's statements in the record, he provided no reason as to why he was rejecting these statements.  

In regards to the Veteran's heart disorder, the Board asked the VA examiner to provide an opinion on whether it is at least as likely as not that the Veteran's heart disorder had its clinical onset in service or is otherwise related to the Veteran's military service.  Specifically, the Board directed the VA examiner to address the Veteran's statements regarding his symptoms and history, and that such reports must be specifically acknowledged and considered in formulating any opinions.  

The Veteran underwent a VA examination of his heart disorder in July 2016.  The examiner diagnosed the Veteran with paroxysmal supraventricular tachycardia, non-obstructing coronary artery disease, and mild left ventricular hypertrophy secondary to hypertension.  He opined that the Veteran's heart conditions were less likely than not a result of his military service.  In support, he noted the time gap between discharge from active duty and when the Veteran's diagnosis of a heart condition was established, as well as the lack of any symptoms during active duty.  

However, nowhere in his opinion did the VA examiner address the Veteran's assertions that he had symptoms of his heart conditions during and since service.  Specifically, the examiner did not address the Veteran's statement at his February 2016 Board hearing that he had heart problems since at least 1980, to include shortness of breath and palpitations, but did not note this on his entrance exam to the Reserves, as he was told it would have delayed his entry.  Further, the examiner did not address the October 2015 statement from the Veteran's spouse, which stated the Veteran continued to have episodes of a racing heartbeat after he was discharged in January 1973, when he reenlisted in 1974, and when he left the service in 1979.  

Consequently, the Board cannot find that the July 2016 opinions regarding the Veteran's heart disorder and trigeminal schwannoma are adequate and a remand is necessary to obtain addendum opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records from the San Antonio VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  With any necessary assistance from the Veteran, attempt to obtain all pertinent records from the outpatient clinic in Vicenza, Italy, from February 1978, identified by the Veteran in an October 2015 statement and associate any records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Submit the claims file to the July 2016 VA examiner in order to provide an addendum opinion regarding the Veteran's benign trigeminal schwannoma.  

After review of the claims file, including any newly associated evidence, the examiner should opine whether the Veteran's trigeminal schwannoma at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include noise exposure and any head trauma suffered during service.

The examiner must specifically address the Veteran's lay statements in the record, to include his June and October 2015 statements that he suffered severe head trauma during service.  The examiner should also specifically address the studies noted in his July 2016 opinion that suggested a risk factor for a schwannoma is noise exposure; he should then provide a detailed explanation as to why or why not noise exposure contributed to the Veteran's trigeminal schwannoma.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Submit the claims file to the July 2016 VA examiner in order to provide an addendum opinion regarding the Veteran's heart disorder.

After reviewing the claims file, the examiner should opine whether any current heart disorder (even if now resolved) at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's service.  

The examiner should also opine whether any current heart disorder is at least as likely as not (a) caused by; or (b) aggravated (i.e. permanently worsened beyond the normal progression of that disease) by his service-connected Meniere's disease.

If aggravation of the Veteran's heart disorder by Meniere's disease is found, the examiner must attempt to establish a baseline level of severity of his heart disorder prior to aggravation by the service-connected disability.

The examiner must specifically address the Veteran's lay statements, to include his statements at the February 2016 Board hearing.  The examiner must also specifically address the Veteran's spouse's October 2015 statement regarding the Veteran's complaints of heart palpitations during and since service.  If the examiner rejects the Veteran or his spouse's lay statements of symptoms capable of lay observation, he must provide a medical reason for doing so.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any indicated development, the AOJ should review the claims file and readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




